Citation Nr: 0500157	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  98 17-566A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for a chronic duodenal 
ulcer, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 through 
July 1976, and had subsequent service with the Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from August 1997 and May 1998 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for a rating higher 
than 10 percent for a chronic duodenal ulcer.  He filed a 
timely appeal.  Subsequently, in October 2002, the RO issued 
a decision increasing the rating from 10 to 20 percent, but 
denying a rating higher than that.  The veteran has since 
continued to appeal, requesting a rating of at least 40 
percent.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has 
a duty to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002), 38 C.F.R. § 3.159(c) (2004).  With 
regard to records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 C.F.R. § 3.159(c)(2) 
(2004).  Furthermore, VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  Bell v. Derwinski, 
2 Vet. App. 611, 612 (1992).  In this case, the RO has not 
complied with the VCAA and its implementing regulations.

In June 2002, the veteran submitted a statement in support of 
his claim (VA Form 21-4138), stating he had received 
treatment at the VA Medical Center (VAMC) in Castle Point, 
New York, from May 1996 to May 1997, and from Drs. Shapiro 
and Siegel.  In addition, he stated he had been receiving 
ongoing treatment at the VA Medical Clinic in Monticello, New 
York, since April 2002.  Although the RO obtained records 
from the Castle Point VAMC, and Drs. Shapiro and Siegel, 
it failed to request ongoing treatment records from the VA 
facility in Monticello.  These records are especially 
critical since it is the current severity of his disability 
that is at issue.  See, Francisco v. Brown, 7 Vet. App. 55 
(1994).  And because VA is deemed to be on constructive 
notice of these records, a remand is necessary so they can be 
obtained and associated with the claims file for 
consideration.

In addition, in May 2004, the veteran submitted a copy of a 
discharge order from his Army Reserves unit from earlier that 
month.  It indicates that he was medically disqualified and 
retired as of May 5, 2004.  It does not indicate the reason 
for the medical disqualification.  So, upon remand, the RO 
must also obtain records from his Reserves unit to determine 
the reason for his medical disqualification.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Obtain all relevant records of VA treatment or 
evaluation of the veteran from the VA facility in 
Monticello, New York, since April 2002.  

2.	Request the Army Reserves Personnel Center 
(ARPERCEN) to furnish copies of all relevant 
personnel and medical records pertaining to the 
veteran's medical disqualification and retirement.

3.  Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. §4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).



4.  Then readjudicate the veteran's claim in light of any 
additional evidence obtained.  If the benefits are not 
granted to his satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




